DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing body, fastening base, and pipe opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 17: “a pipe opening” should be corrected to - -the pipe opening- -;
Claim 14, line 1: “claim 13” should be corrected to - -claim 1- -, claim 13 is canceled; 
Claim 15, line 18: “a pipe opening” should be corrected to - -the pipe opening- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2018/0191093), in view of Griffith (US 4,298,237).
Regarding claim 1: Phillips teaches a power connector 104 (Fig. 1) comprising a housing 106 comprises a housing body (at 106; Fig. 1) of a preset shape (see Fig. 2) and a fastening base 140, a pipe opening (at 172; Fig. 8) at one end of the housing body of the preset shape forms an insertion opening (at 140; Fig. 11), the fastening base 140 is detachably connected to the inside of the pipe opening at the other end of the housing body of the preset shape (see Figs. 1-11), and a clamp group 136 is fastened on the fastening base 140 (see Fig. 3).
Phillips does not explicitly teach a power connector, comprising: a housing; and a clamp group disposed in the housing, wherein an insertion opening is formed at one end of the housing configured to receive a plug, the clamp group comprises an inner clamp, a first outer clamp, and a second outer clamp on an outer-side of the first outer clamp, an insertion slot is formed in the inner clamp, the insertion slot is opposite to the insertion opening and configured 
Griffith teaches a power connector (Fig. 1), comprising: a housing 12; and a clamp group 13 disposed in the housing 12 (see Fig. 3), wherein an insertion opening (at 32; Fig. 3) is formed at one end of the housing 12 configured to receive a plug 20 (see Figs. 1-3), the clamp group 13 comprises an inner clamp 33a, 34a, a first outer clamp 33b, 34b (Fig. 3), and a second outer clamp 33c, 34c on an outer-side of the first outer clamp (see Fig. 3), an insertion slot (e.g. between 22; Fig. 3) is formed in the inner clamp 33a, 34a (see Fig. 3), the insertion slot is opposite to the insertion opening (see Fig. 3) and configured to accommodate a front end portion of the plug 20 (see Fig. 3), and the first outer clamp 33b, 34b extends over the inner clamp 33a, 34a (see Fig. 3), a contact segment (at 24c; Fig. 3) of the second outer clamp 33c, 34c is bent toward the insertion opening (see Fig. 3); and when the plug 20 passes through the insertion opening (at 32; Fig. 3) and is plugged into the insertion slot (see Figs. 1-3), an end of the first outer clamp 33b, 34b close to the insertion opening is configured to press against a conductive surface 22 of the plug 20 (see Fig. 3), a contact segment of the inner clamp 33a, 34a is configured to press against the conductive surface 22 of the plug 20 (see Fig. 3), and the contact segment of the second outer clamp 33c, 34c is configured to press against the conductive surface of the plug 20 (see Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a power connector, comprising: a housing; and a clamp group disposed in the housing, wherein an insertion opening is formed at one end of the housing 
Regarding claim 4: Phillips, in view of Griffith, teaches all the limitations of claim 1.
	Phillips does not explicitly teach wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer clamping pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces.
Griffith teaches wherein the inner clamp 33a, 34a comprises two inner clamping pieces 33a, 34a that are spaced and disposed opposite to each other (see Fig. 3), the first outer clamp 33b, 34b comprises two first outer clamping pieces 33b, 34b that are spaced and disposed opposite to each other (Fig. 3), and the second outer clamp 33c, 34c comprises two second outer clamping pieces 33c, 34c disposed opposite to each other (see Fig. 3), and the insertion slot is formed between the two inner clamping pieces (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the inner clamp comprising two inner clamping pieces that are spaced 
Regarding claim 5: Phillips, in view of Griffith, teaches all the limitations of claim 4.
	Phillips does not explicitly teach wherein the inner clamp extends in a direction towards the insertion slot.
Griffith teaches wherein the inner clamp 33a, 34a extends in a direction towards the insertion slot (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the inner clamp extends in a direction towards the insertion slot as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.
Regarding claim 6: Phillips, in view of Griffith, teaches all the limitations of claim 4.
	Phillips does not explicitly teach wherein the end of the first outer clamp close to the insertion opening extends in a direction towards the insertion opening.
Griffith teaches wherein the end of the first outer clamp 33b, 34b close to the insertion opening extends in a direction towards the insertion opening (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the end of the first outer clamp close to the insertion opening extends in a direction towards the insertion opening as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.
Regarding claim 7: Phillips, in view of Griffith, teaches all the limitations of claim 4.

Griffith teaches wherein each of the first outer clamping pieces 33b, 34b comprises a supporting arm (at 33b; Fig. 3), a first flexible arm (e.g. left of 24b; Fig. 3), and a first contact segment (at 24b; Fig. 3), the supporting arm extends in an insertion direction of the insertion slot (see Fig. 3), the first flexible arm is formed by reversely bending one end that is of the supporting arm and that is close to the insertion opening towards an inner side of the insertion slot and extending the end in a direction away from the insertion opening (see Fig. 3), the first contact segment is disposed at one end that is of the first flexible arm and that is away from the insertion opening (Fig. 3), one end that is of the supporting arm and that is away from the insertion opening is fastened in the housing 12 (Fig. 3), and the first contact segment is configured to press against the conductive surface 22 of the plug 20 (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the first outer clamping pieces comprises a supporting arm, a first flexible arm, and a first contact segment, the supporting arm extends in an insertion direction of the insertion slot, the first flexible arm is formed by reversely bending one end that is of the supporting arm and that is close to the insertion opening towards an inner side of the insertion slot and extending the end in a direction away from the insertion opening, the first contact segment is disposed at one end that is of the first flexible arm and that is away from the 
Regarding claim 8: Phillips, in view of Griffith, teaches all the limitations of claim 4.
	Phillips does not explicitly teach wherein each of the inner clamping piece comprises a second flexible arm and a second contact segment, the second flexible arm extends in an insertion direction of the insertion slot, the second contact segment is disposed at one end that is of the second flexible arm and that is close to the insertion opening, one end that is of the second flexible arm and that is away from the insertion opening is fastened in the housing, and the second contact segment is configured to press against the conductive surface of the plug.
Griffith teaches wherein each of the inner clamping piece 33a, 34a comprises a second flexible arm (at 33a; Fig. 3) and a second contact segment (at 24a; Fig. 3), the second flexible arm extends in an insertion direction of the insertion slot (Fig. 3), the second contact segment is disposed at one end that is of the second flexible arm (Fig. 3) and that is close to the insertion opening (see Fig. 3), one end that is of the second flexible arm and that is away from the insertion opening is fastened in the housing12 (see Fig. 3), and the second contact segment is configured to press against the conductive surface 22 of the plug 20 (Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the inner clamping piece comprises a second flexible arm and a second contact segment, the second flexible arm extends in an insertion direction of the insertion slot, the second contact segment is disposed at one end that is of the second flexible arm and that is close to the insertion opening, one end that is of the second flexible arm and that is away from the insertion opening is fastened in the housing, and the second contact segment is configured to press against the conductive surface of the plug as taught by Griffith 
Regarding claim 9: Phillips, in view of Griffith, teaches all the limitations of claim 4.
	Phillips does not explicitly teach wherein each of the first outer clamping pieces comprises a supporting arm and a first contact segment, the supporting arm extends in an insertion direction of the insertion slot, and the first contact segment is disposed at one end that is of a first flexible arm and that is away from the insertion opening, one end that is of the supporting arm and that is away from the insertion opening is fastened in the housing, and the first contact segment is configured to press against the conductive surface of the plug.
Griffith teaches wherein each of the first outer clamping pieces 33b, 34b comprises a supporting arm (at 33b; Fig. 3) and a first contact segment (at 24b; Fig. 3), the supporting arm extends in an insertion direction of the insertion slot (Fig. 3), and the first contact segment is disposed at one end that is of a first flexible arm (Fig. 3) and that is away from the insertion opening (Fig. 3), one end that is of the supporting arm and that is away from the insertion opening is fastened in the housing 12 (Fig. 3), and the first contact segment is configured to press against the conductive surface 22 of the plug 20 (Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the first outer clamping pieces comprises a supporting arm and a first contact segment, the supporting arm extends in an insertion direction of the insertion slot, and the first contact segment is disposed at one end that is of a first flexible arm and that is away from the insertion opening, one end that is of the supporting arm and that is away from the insertion opening is fastened in the housing, and the first contact segment is configured to press against the conductive surface of the plug as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.
Regarding claim 10: Phillips, in view of Griffith, teaches all the limitations of claim 4.

Griffith teaches wherein the power connector comprises a plurality of clamp groups 13 spaced in a width direction of the connector (see Figs. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the power connector comprises a plurality of clamp groups spaced in a width direction of the connector as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.
Regarding claim 14: Phillips, in view of Griffith, teaches all the limitations of claim 1.
	Phillips does not explicitly teach wherein the preset shape is a tubular shape, a cylindrical shape, or a bucket shape.
Griffith teaches wherein the preset shape is a tubular shape, a cylindrical shape, or a bucket shape (see Figs. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the preset shape is a tubular shape, a cylindrical shape, or a bucket shape as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.
Regarding claim 15: Phillips teaches a power connector 104 (Fig. 1) comprising a housing 106 comprises a housing body (at 106; Fig. 1) of a preset shape (see Fig. 2) and a fastening base 140, a pipe opening (at 172; Fig. 8) at one end of the housing body of the preset shape forms an insertion opening (at 140; Fig. 11), the fastening base 140 is detachably connected to the inside of the pipe opening at the other end of the housing body of the preset shape (see Figs. 1-11), and a clamp group 136 is fastened on the fastening base 140 (see Fig. 3).

Griffith teaches a power connector (Fig. 1), comprising: a housing 12; and a clamp group 13 disposed in the housing 12 (see Fig. 3), wherein an insertion opening (at 32; Fig. 3) is formed at one end of the housing 12 configured to receive a plug 20 (see Figs. 1-3), the clamp group 13 comprises an inner clamp 33a, 34a, a first outer clamp 33b, 34b (Fig. 3), and a second outer clamp 33c, 34c on an outer-side of the first outer clamp (see Fig. 3), an insertion slot (e.g. between 22; Fig. 3) is formed in the inner clamp 33a, 34a (see Fig. 3), the insertion slot is opposite to the insertion opening (see Fig. 3) and configured to accommodate a front end portion of the plug 20 (see Fig. 3), and the first outer clamp 33b, 34b extends over the inner clamp 33a, 34a (see Fig. 3), a contact segment (at 24c; Fig. 3) of the second outer clamp 33c, 34c is bent toward the insertion opening (see Fig. 3); and when the plug 20 passes through the insertion opening (at 32; Fig. 3) and is plugged into the insertion slot (see Figs. 1-3), an end of the first outer clamp 33b, 34b close to the insertion opening is configured to press against a 22 of the plug 20 (see Fig. 3), a contact segment of the inner clamp 33a, 34a is configured to press against the conductive surface 22 of the plug 20 (see Fig. 3), and the contact segment of the second outer clamp 33c, 34c is configured to press against the conductive surface of the plug 20 (see Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a power connector assembly, comprising: a power connector; and a plug having a conductive surface, wherein the power connector comprising a housing and a clamp group disposed in the housing, an insertion opening is formed at one end of the housing, the insertion opening is configured to receive the plug , the clamp group comprises an inner clamp, a first outer clamp, and a second outer clamp on an outer-side of the first outer clamp, an insertion slot is formed in the inner clamp and opposite to the insertion opening and is configured to accommodate a front end portion of the plug, and the first outer clamp extends over the inner clamp, wherein a contact segment of the second outer clamp is bent toward the insertion opening; and when the plug passes through the insertion opening and is plugged into the insertion slot, an end of the first outer clamp close to the insertion opening is configured to press against the conductive surface of the plug, a contact segment of the inner clamp is configured to press against the conductive surface of the plug, and the contact segment of the second outer clamp is configured to press against the conductive surface of the plug as taught by Griffith into the power connector of Phillips in order to achieve the advantage of ensuring electrical contact is achieved and maintained between mating components.






Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2018/0191093), in view of Griffith (US 4,298,237), further in view of Ngo (US 2013/0040482).
Regarding claim 11: Phillips, in view of Griffith, teaches all the limitations of claim 1.
	Phillips does not explicitly teach wherein a heat dissipation hole is disposed on a surface of the housing, and the heat dissipation hole connects an inner side and an outer side of the housing.  
	Ngo teaches a heat dissipation hole 93a-93b is disposed on a surface of a housing 30 (see Fig. 1A and Para. 0033), and the heat dissipation hole 93a-93b connects an inner side and an outer side of the housing 30 (Para. 0033).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a heat dissipation hole is disposed on a surface of the housing, and the heat dissipation hole connects an inner side and an outer side of the housing as taught by Ngo into the power connector of Phillips in order to achieve the advantage of allowing a path for heat to escape the connector and reduce the chances of damage occurring.
Regarding claim 12: Phillips, in view of Griffith, further in view of Ngo, teaches all the limitations of claim 11.
	Phillips does not explicitly teach wherein the power connector comprises a plurality of heat dissipation holes evenly disposed on the surface of the housing. 
	Ngo teaches wherein a power connector 20 comprises a plurality of heat dissipation holes 93a-93b evenly disposed on the surface of the housing 30 (see Figs. 1A-1B).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the power connector comprises a plurality of heat dissipation holes evenly disposed on the surface of the housing as taught by Ngo into the power connector of Phillips in order to achieve the advantage of allowing a path for heat to escape the connector and reduce the chances of damage occurring.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Phillips (US 2018/0191093), in view of Griffith (US 4,298,237), teaches all the limitations of independent claims 1 and 15 (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833